Title: James Madison to Thomas Jefferson Randolph, 4 April 1829
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Apl. 4. 1829
                            
                        
                        
                            
                        I have recd. a letter from [Giles] containing a paragraph, of which a copy is enclosed. Intending, soon to
                            write to him, I will thank you for a few lines, enabling [me] to say what is due on the points, he refers to.
                        Having seen no acct. of the death of your young kinsman, spoken of in your late letter, we hope he has had a
                            better fate than you dreaded; and that no obstacle exists to the return of Mrs. R. & Mrs. T. without danger or the
                            apprehension of it Health & all other good wishes
                        
                            
                                
                            
                        
                    